Citation Nr: 0905133	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO. 07-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.

2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.

3. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
neck disability.

4. Entitlement to service connection for an unidentified 
disability claimed as due to exposure to asbestos.

5. Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1997 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified via videoconference at a Board hearing in August 
2008. Subsequently, in September 2008, the veteran submitted 
additional evidence along with a signed waiver of his right 
to have this evidence reviewed by the agency of original 
jurisdiction. Thus, the Board finds that it may consider this 
evidence in the first instance.


FINDINGS OF FACT

1. By rating decision in December 1997, the RO denied the 
veteran's service connection claim for a right knee 
disability; a timely notice of disagreement was not received 
to initiate an appeal from that determination.

2. In a May 2005 communication, the veteran effectively 
requested that his claim for service connection for a right 
knee disability be reopened. 

3. Evidence received since the December 1997 RO decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a right knee disability.

4. The medical evidence of record preponderates against a 
finding that the veteran has a right knee disability related 
to his period of active military service.

5. On August 26, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw the claims regarding 
whether new and material evidence has been received to reopen 
the claims of service connection claim for a low back and 
neck disabilities, the claim of entitlement to service 
connection for an unidentified disability related to asbestos 
exposure  and the claim of entitlement to nonservice-
connected pension.


CONCLUSIONS OF LAW

1. The December 1997 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008). 

3. A right knee disability was not incurred in or aggravated 
by the veteran's active military service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

4. The criteria for withdrawal of a Substantive Appeal 
pertaining to the issues of whether new and material evidence 
has been received to reopen the claims of entitlement to 
service connection for a low back and neck disabilities, 
entitlement to service connection for an unidentified 
disability related to exposure to asbestos and entitlement to 
a nonservice-connected pension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the new and material evidence issue, the 
Board notes that in light of the reopening of the claim 
granted in this decision, the full benefit sought by the 
veteran has been granted and no VCAA notice is required.

With respect to the underlying service connection claim 
addressed in this appeal, in a timely June 2005 letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate service connection 
claims and what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA. 
The veteran did not receive notice of what information and 
evidence is necessary to establish a disability rating and an 
effective date once service connection is established, but in 
light of the denial of the service connection claim in this 
appeal, the issue of the appropriate disability rating and 
effective date to be assigned has been rendered moot. As 
such, the Board finds that no prejudice resulted to the 
veteran in light of this VCAA error.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and an appropriate VA medical examination. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

New and Material Evidence

By way of a December 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
right knee disability because the evidence did not show that 
the veteran had a current right knee disability that was 
related to his active duty service. The veteran was notified 
of that determination; however, the veteran did not file a 
notice of disagreement to initiate an appeal from the 
December 1997 decision. The December 1997 rating decision 
therefore became final. 38 U.S.C.A. § 7105(c). However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. 
§ 5108.

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the November 1997 rating 
decision consisted of service medical records and VA 
treatment records. Evidence received since the November 1997 
rating decision includes new private and VA medical evidence, 
including a March 2007 VA examination report which address 
the salient issue of whether the veteran's right knee 
disability is related to his active duty service. The Board 
finds this evidence is both new and material and finds that 
the service connection claim for a right knee disability has 
been reopened

Service Connection for a Right Knee Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran claims he injured his knee during active duty 
service. In August 2008, he testified that he injured the 
right knee during service when he was running and twisted the 
knee.  He testified that he went to sick call and was treated 
with Motrin, an Ace bandage and physical therapy.  He 
indicated that he was put on light duty and one of the 
physical therapists told him that the knee cap would fall off 
the top into the sides.  He also testified that he was 
separated from the Air Force for his knee condition.  

The veteran's service treatment records show that the lower 
extremities were normal at the time of the enlistment 
examination in June 1997. An October 1997 treatment record 
shows that he was seen for complaints of right knee that kept 
"popping out". It was noted that he had the same discomfort 
in the past but no documented injury. He reported that pain 
had increased over the previous several days. The assessment 
was right knee pain and it was noted that he was given Motrin 
and an ace wrap as need and send to physical therapy for 
exercise. An October 1997 Narrative Summary noted that the 
veteran was seen in October 1997 for right knee pain and was 
treated conservatively. It was indicated that he was also 
treated for low back and neck pain. It was concluded that the 
veteran had disqualifying physical conditions of chronic low 
back pain and neck pain and that he did not meet Air Force 
standards. It was recommended that he be administratively 
separated.  

The March 2007 VA examination report shows that the examiner 
reviewed the veteran's claims file and noted the veteran's 
service treatment records, including the complaint of knee 
pain. The examiner opined that the veteran's current knee 
complaints were not related to his active duty service period 
and he supported his opinion by noting that the veteran 
himself denied and the claims file did not show any recurrent 
right knee injury or disability since service, other than the 
current complaints of flare-ups about once a month. 

After a full review of the record, including the testimony of 
the veteran, the Board concludes that service connection for 
a right knee disability is not warranted.  The service 
medical records show that the veteran was treated on one 
occasion for right knee pain during service.  At the time of 
separation in service, that treatment was noted but it was 
found that he had back and neck pain that disqualified him 
from service.  While the veteran testified that he was 
discharged due to his knee disability, this assertion is not 
supported by the service treatment records which contain no 
evidence that he was separated due to a knee condition.  

The Board finds probative the opinion of a March 2007 VA 
examiner-the only medical opinion to address the question of 
the etiology of the veteran's knee disability. The examiner 
indicated that the claims file was reviewed in its entirety 
and included in the report a summary of both the service and 
post-service medical evidence. The examiner indicated that 
the appellant was interviewed and his medical history and 
complaints were noted. The examiner opined that the veteran's 
current knee complaints were not related to his active duty 
service period and he supported his opinion with rationale.

The Board accords great probative value to the VA examiner's 
comments and opinion, based as they were on a review of the 
veteran's claims file, a detailed review of pertinent aspects 
of his documented medical history, and a current examination, 
and considers them to be of primary importance in the 
disposition of this appeal. See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for a right knee disability.

In addition to the medical evidence addressed above, the 
Board has considered the veteran's assertions and testimony 
in connection with the claim on appeal. However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
to include a question as to the etiology a current 
disability. See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As the only relevant medical opinion of record weighs against 
the veteran's claim, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim and 
entitlement to service connection for a right knee disability 
is not warranted. In making these determinations, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


Withdrawn Issues

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision. Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the 
Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary. Here, in August 2008, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the veteran that he was 
withdrawing his appeals of the denials of service connection 
for a disability related to asbestos exposure, a nonservice-
connected pension, and the new and material evidence claims 
for service connection for low back and neck disabilities. 
Hence, there remains no allegation of errors of fact or law 
for appellate consideration on these issues, the Board has no 
further jurisdiction in this matter, and the appeals must be 
dismissed without prejudice.

ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability. To this extent, the appeal is granted.

Service connection for a right knee disability is denied.

The appeals involving the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for low back and neck disabilities, 
entitlement to service connection for an unidentified 
disability claimed as due to exposure to asbestos and 
entitlement to a nonservice-connected pension are dismissed.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


